DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Amendment, filed on 8/11/2022 has been considered and entered.
Claims 1, 3, 5-7, 10-13, 16 and 18 have been amended.
Claims 2, 4, 8, 9, 14, 15 and 17 are cancelled.
Claims 19-24 are added.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/30/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Allowable Subject Matter
	Claims 1, 3, 5-7, 10-13, 16, 18-24 are allowed over the prior art of record.
Reasons for allowance

The following is an examiner’s statement of reasons for allowance: 

Regarding claims 1 & 18 , the prior art of record neither shows nor suggests a light emitting device comprising all the limitations set forth in claim 1, particularly comprising a first narrow-band red phosphor of a Group IIA/IIB selenide sulfide-based phosphor of general composition MSeixSx: Eu, wherein M is at least one of Mg, Ca, Sr, Ba and Zn and 0 < x < 1.0 which generates light with a peak emission wavelength in a range from 580 nm to 628 nm and a full width at half maxima from 45nm to 60nm, a second narrow band red phosphor of a manganese-activated fluoride phosphor which generates light with a peak emission wavelength in a range from 628 nm to 640 nm and a full width at half maximum from 5nm to 20nm, and wherein said light emitting device generates light with a CRI Ra of at least 90 and a CRI R9 of at least 50.
Claims 3, 5-7, 10-13, 16, 19-24 are allowed being dependent on allowed base claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
           Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Karabi Guharay whose telephone number is 571-272-2452. The examiner can normally be reached on Monday-Friday 9:00AM-5:30 PM.
Any attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on 571-272-7242. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent
Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private
PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Karabi Guharay/
Primary Examiner, Art Unit 2875